Citation Nr: 1531161	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  11-04 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for right knee replacement with limited range of motion, prior to January 13, 2015.

2.  Entitlement to an evaluation in excess of 60 percent for right knee replacement with limited range of motion, for the period since January 13, 2015.

3.  Entitlement to an initial evaluation in excess of 10 percent for a medial meniscal tear, left knee.
 
4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) for the period prior to January 13, 2015.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to January 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California and a November 2009 rating decision of the RO in Albuquerque, New Mexico.  Jurisdiction of this matter has been transferred to the RO in Cleveland, Ohio.

In the July 2008 rating decision, the San Diego RO assigned a temporary total disability rating for the Veteran's right knee replacement with limited range of motion, due to convalescence from surgery for the period from June 12, 2007 to July 31, 2008 and assigned a 30 percent rating effective August 1, 2008.

Because the 100 percent rating assigned to the Veteran's service-connected right knee replacement with limited range of motion, due to convalescence from surgery is the maximum rating available for this disability, a higher rating claim for right knee replacement with limited range of motion, due to convalescence from surgery for the time period between June 12, 2007 to July 31, 2008 is not on appeal.

In the November 2009 rating decision, the Albuquerque RO granted service connection for a medial meniscal tear, left knee at an initial 10 percent disability rating, effective August 4, 2008.  The RO also assigned a temporary total disability rating for the Veteran's medial meniscal tear, left knee due to convalescence from surgery for the period from January 6, 2009 to February 28, 2009 and assigned a 10 percent rating effective March 1, 2009.

Because the 100 percent rating assigned to the Veteran's service-connected medial meniscal tear, left knee due to convalescence from surgery is the maximum rating available for this disability, a higher rating claim for a medial meniscal tear, left knee due to convalescence from surgery for the time period between January 6, 2009 to February 28, 2009 is not on appeal.

In December 2013, the Board remanded these issues for additional development.

In a February 2015 rating decision, the Cleveland RO granted an increased rating of a 60 percent evaluation for the Veteran's service-connected right knee replacement with limited range of motion, effective January 13, 2015.  The Board notes that since the increase to 60 percent did not constitute a full grant of the benefits sought, the issue of entitlement to an increased rating in excess of 30 percent for service-connected right knee replacement with limited range of motion, for the period since January 13, 2015 remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In a March 2015 rating decision, the RO granted entitlement to a TDIU effective January 13, 2015.  As the Veteran disagreed with the assignment of the effective date of his TDIU and a March 2015 supplemental statement of the case (SSOC) adjudicated this issue, the issue of entitlement to a TDIU for the period prior to January 13, 2015 is also currently before the Board.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.




FINDINGS OF FACT

1.  For the period prior to January 13, 2015, the Veteran's right knee disability, status post total knee replacement, was not been manifested by severely limited motion (to include as due to pain), severe weakness, ankylosis in flexion between 10 and 20 degrees, extension limited to 30 degrees, or nonunion of the tibia or fibula with loose motion, requiring a brace.

2.  For the period since January 13, 2015, the 60 percent rating currently in effect is the maximum schedular rating for service-connected right knee replacement with limited range of motion. 

3.  For the period since January 13, 2015, the evidence of record does not show that the Veteran's service-connected right knee replacement with limited range of motion is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.

4.  The Veteran's medial meniscal tear, left knee disability is manifested by pain and tenderness, but not by objective evidence of flexion limited to 30 degrees or less; extension limited to 15 degrees or more; recurrent subluxation or objective evidence of slight lateral instability; dislocated semilunar cartilage with frequent locking, pain, or effusion into the joint; or impairment of the tibia or fibula.

5.  Prior to January 13, 2015, the Veteran was service connected for right knee replacement with limited range of motion (30 percent) and medial meniscal tear, left knee (10 percent).  He had a combined rating of 40 percent. 

6.  The Veteran did not meet the schedular criteria for TDIU prior to January 13, 2015, and the evidence during this period does not suggest that his service-connected disabilities rendered him totally unable to secure or maintain substantially gainful employment so as to warrant consideration of a TDIU on an extraschedular basis.


CONCLUSIONS OF LAW

1.  For the period prior to January 13, 2015, the criteria for a rating in excess of 30 percent for right knee replacement with limited range of motion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262 (2014).

2.  For the period since January 13, 2015, the criteria for a rating in excess of 60 percent for right knee replacement with limited range of motion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262 (2014).

3.  The criteria for an initial disability rating in excess of 10 percent for the Veteran's medial meniscal tear, left knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 4.1 - 414, 4.71a, Diagnostic Codes 5099, 5014 (2014).

4.  The criteria for an award of a TDIU prior to January 13, 2015 have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In a December 2014 letter, the RO explained what information and evidence was needed to substantiate a claim for service connection, an increased rating and entitlement to a TDIU, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The December 2014 letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  After issuance of the December 2014letter, and opportunity for the Veteran to respond, the March 2015 supplemental statement of the case (SSOC) reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board notes the record does not include a notice letter specific to what information and evidence was needed to substantiate the claim for increased ratings for a left and right knee disability and entitlement to a TDIU.  However, the Board finds that any notice defect was harmless error.  Indeed, the lack of such specific notice here is not shown to prejudice the Veteran.  Rather, the Board determines that from the correspondence of record, a reasonable person should have understood how to substantiate the claims.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of private, service, VA treatment records and the reports of June 2008, May 2009, July 2011 and January 2015 VA examinations.  The June 2008, May 2009, July 2011 and January 2015 VA examination reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the June 2008, May 2009, July 2011 and January 2015 VA examinations are sufficient upon which to base a decision with regard to these claims.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board notes that that the December 2013 remand also instructed the RO to obtain records that were no longer associated with the claims file.  In conjunction with the remand instructions, these records have been obtained and associated with the claims file.  In light of the above, the Board finds that the RO substantially complied with the December 2013 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background

The Veteran filed a claim for an increased rating for his service-connected right knee disability in March 2007.

An April 2007 private treatment report indicated that the Veteran had 10 to 95 degrees of motion of the right knee.  He had ligament stability intact with significant crepitus. 

A July 2007 private treatment note reported that the Veteran had 0 to 100 degrees of flexion status post total right knee arthroplasty.  He was doing well without any real complaints.

The Veteran filed a claim for service connection for his left knee in August 2008.

The Veteran underwent a VA examination in June 2008.  The examiner noted that the Veteran had arthroscopic surgery in 2003 and then a total right knee replacement in 2007.  The examiner noted that the Veteran always used a cane for walking.  He was able to stand for 15 to 30 minutes and was unable to walk more than a few yards.  The Veteran reported symptoms of pain, instability, giving way, stiffness and weakness.  There were no episodes of dislocation or subluxation and no episodes of locking.  There were no flare-ups of joint disease.  He had an antalgic gait.  Flexion was from 0 to 110 degrees on active and passive motion with pain at 100 degrees.  Extension was 0 degrees.  There were negative DeLuca factors and no ankylosis.  On examination there was clicking or snapping, grinding and crepitation.  There was no instability, patellar abnormality, meniscus abnormality, other tendon or bursa or other knee abnormality.   The diagnosis was right knee replacement with limited range of motion.  There were significant effects on general occupational effect as there was decreased mobility, problems with lifting and carrying and pain.  The resulting work problems were being assigned different duties.

A February 2009 private treatment report noted that the Veteran seemed to be doing well status post left knee arthroplasty.  His range of motion was from 0 to 125 degrees.  There were no signs of effusion.  The Veteran was also status right total knee arthroplasty.  Range of motion in the right knee was from 0 to 125 degrees.  The physician noted that the Veteran was actually getting better range of motion as he thought that everything was getting better.

The Veteran underwent a VA examination in May 2009.  The Veteran's had no deformity.  There was giving way, instability, pain, stiffness, weakness, incoordination and decreased speed of motion.  There were no episodes of dislocation or subluxation.  He had daily locking episodes and constant effusions.  He had redness, swelling and tenderness but no flare-ups of joint disease.  He was able to stand for 15 to 20 minutes and only able to walk a few yards.  His gait was antalgic.  For the Veteran's right knee, there was crepitation, clicks or snaps, grinding, meniscus abnormality and locking noted.  There was no instability, patellar abnormality, effusion or dislocation.  There was no joint ankylosis.  For the left knee, flexion was from 0 to 80 degrees with pain ending at 80 degrees.  There was no additional loss of motion on repetitive use.

A June 2009 private treatment report noted that the Veteran was status post left knee arthroscopy.  On examination the Veteran had patellofemoral crepitus, negative McMurray's for popping or pain and his light touch sensation was intact.  The diagnosis was osteoarthritis of the left knee.

The Veteran underwent a VA examination in July 2011.  The Veteran reported that his knees had worsened and were causing him to lose balance as they were not strong enough to hold him.  He was working as a sales clerk at Wal-Mart but he quit to move and was also having problems with his knees due to the standing.  He had not looked for work yet since moving and was not sure what he could do.  He did not describe any functional loss at his last job because of his knees beyond indicating that he would avoid stocking shelves because this would bother his knees.  He was able to bathe, shower and dress himself without any help.  He did sit down to put his socks and pants on because he was not sure of his knee strength and stability.  He reported being able to walk 2 blocks without knee pain.  Standing bothered him after 30 minutes.  He was able to operate a vehicle and do chores at home with some limitations.  On examination, he walked without a limp.  He had chronic swelling of the right knee but no swelling of the left knee was noted.  The knees were tender on palpation posteriorly.  He had mild tenderness of the joint lines bilaterally.  Both knees were stable on drawer and collateral ligament testing.  McMurray testing was negative and there was no weakness of the knees noted.  On active range of motion and repeated bends there was no wincing or grimacing but he did maneuver slowly.  With repeated use there was no evidence of additional pain, weakness, incoordination or fatigability.  The Veteran's flexion of the right knee was from 0 to 100 degrees on active range of motion and from 0 to 102 degrees after 3 repetitions.  Extension of the right knee was from 0 to 18 degrees and 0 to 20 degrees after 3 repetitions.  The Veteran's flexion of the left knee was from 0 to 120 degrees on active range of motion and from 0 to 122 degrees after 3 repetitions.  Extension of the left knee was from 0 to 10 degrees and 0 to 12 degrees after 3 repetitions.  The Veteran ambulated with a normal gait.  

A September 2011 VA physical therapy consultation noted right knee active flexion from 0 to 90 degrees and passive range of motion from 0 to 105 degrees.  

A January 2013 VA treatment record indicated that the Veteran was status right arthroplasty done in 2007.  He reported that his knee was "feeling fine" but he did have some quad soreness and weakness overall.  The Veteran also had left knee osteoarthritis status post a knee scope for partial meniscectomy in 2007.  He had mild ongoing pain which was osteoarthritic in nature.  He had full range of motion and was not limp.  Both the right and left knees demonstrated flexion from 0 to 120 degrees.  The knee components were also stable.

A December 2013 VA treatment record noted that the Veteran reported that his right knee had done reasonably well since his 2007 replacement until it went out 3 to 4 weeks ago when he fell.  He has had increased pain since that time.  He also noted that he had difficulty going upstairs and that his knee felt unstable.  On examination he was ambulatory without antalgic gait.  He had full extension of the knee from 0 to 90 degrees of flexion.  He noted an increase in pain at the extremes of motion.  Regarding his left knee, he had no edema or effusion.  He had full extension from 0 to 110 degrees of flexion.  He had no ligamentous instability.  

A March 2014 VA treatment record noted that the Veteran's right knee range of motion demonstrated 0 to 110 to 115 degrees of flexion with painful motion.  There was slight mediolateral and AP instability.  He walked with a mild right antalgic limp.

Per the December 2014 remand directives, the Veteran underwent a VA examination in January 2015.  The examiner noted diagnoses of a right knee replacement and left knee medial meniscal tear.  It was noted that the Veteran had a total right knee replacement in 2007.  The Veteran did not report that flare-ups impacted the function of his knees.  On examination, right knee flexion was from 0 to 120 degrees with objective evidence of painful motion beginning at 100 degrees.  There was no degree of hyperextension with no evidence of painful motion.  Left knee flexion was from 0 to 135 degrees with objective evidence of painful motion beginning at 130 degrees.  There was no degree of hyperextension with no evidence of painful motion.  The Veteran was unable to perform repetitive-use testing after 3 repetitions as there was too much pain and stiffness with repetitive movements.  He had functional loss and impairment of the knee and lower leg as the right knee had weakened movement and both knees had less movement than normal, pain on movement and swelling.  The examiner noted discomfort on both sides with the right being worse than the left knee.  Pain, weakness and fatigability could significantly limit functional ability during flare-ups or when the joint was repeatedly used over time.  However, an estimated degrees of additional loss was not provided as the Veteran could not do repetitive movements.   He had medial joint line tenderness on the upper left knee and medial lower joint line tenderness on the right knee.  Left knee muscle strength testing was normal while the right knee demonstrated active movement against some resistance on flexion.  Anterior stability and posterior stability was normal for both knees.  A medial-lateral instability test was not completed as the Veteran complained of pain.  The right knee had a history of moderate recurrent patellar sublaxation/dislocation and the left knee had a history of slight recurrent patellar sublaxation/dislocation.  Both knees had a meniscal tear and frequent episodes of joint pain.  The right knee also had frequent episodes of joint locking and joint effusion.  The Veteran had meniscectomies on both knees.  As a result he had stiffness, decreased range of motion and painful motions.  He had a total right knee joint replacement in 2007 which resulted in chronic residuals consisting of severe painful motion or weakness.  He had pain, locking and weakness as a result of his arthroscopic surgeries.  The Veteran used a cane when his right knee was painful and stiff.  There was x-ray evidence of arthritis in both knees but no evidence of patellar sublaxation.  The Veteran could lift 30 to 40 pounds 2 to 3 times, could walk 2 to 3 blocks, could walk an hour during an 8 hour day, could sit/stand for 10 to 15 minutes before he had to change positions and could sit/stand for a total of 60 minutes throughout an 8 hour day with interruptions.


Increased Ratings for Bilateral Knees

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2014).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2014).

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2014) and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45  (2014).  See, e.g., DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. §4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to these elements. In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. § 4.40 (2014). 

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of back pain and hip pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

The Veteran's right knee replacement with limited range of motion is currently rated at a 30 percent disability evaluation for the period prior to January 13, 2015 and at a 60 percent disability evaluation since January 13, 2015 under Diagnostic Code 5055 concerning residuals following prosthetic replacement of the knee joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.

The Veteran's medial meniscal tear, left knee is currently rated at an initial 10 percent disability evaluation under Diagnostic Codes 5099-5014.  38 C.F.R. §§ 4.20, 4.27 (2014).  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  Diagnostic codes ending in "99" are used to designate a disability that is not expressly addressed in the rating criteria.  Id. 

Diagnostic Code 5055, which governs knee replacement (prosthesis), provides that for one year following implantation of the prosthesis, the knee joint warrants an evaluation of 100 percent.  Thereafter, where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent rating is warranted.  Where there are intermediate degrees of residual weakness, pain or limitation of motion, the disability is rated by analogy to diagnostic codes 5256, 5261 or 5262.  The minimum rating is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  38 C.F.R. § 4.71a, Diagnostic Code 5055. 

Under Diagnostic Code 5014, osteomalacia shall be rated based on limitation of motion of the affected part, as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5014 (2014).

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated based on limitation of motion under appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  If there is limitation of motion but it is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion-to be combined, not added.  If there is no limitation of motion, a 10 percent rating applies if there is X-ray evidence that two or more major joints or two or more minor joint groups are involved.  A 20 percent rating applies if there is X-ray evidence of the involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 U.S.C.A. § 4 .71a, Diagnostic Code 5003.  For purposes of rating disability from arthritis, the major joints are the shoulder, elbow, wrist, hip, knee, and ankle.  38 C.F.R. § 4.45.

Under Diagnostic Code 5260 for limitation of flexion of the leg, a 20 percent rating applies if there is flexion limited to 30 degrees; a 10 percent rating applies if there is flexion limited to 45 degrees; and a 0 percent rating applies if there is flexion limited to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261 for limitation of extension of the leg, a 50 percent rating applies if there is extension limited to 45 degrees; a 40 percent rating applies if there is extension limited to 30 degrees; a 30 percent rating applies if there is extension limited to 20 degrees; a 20 percent rating applies if there is extension limited to 15 degrees; a 10 percent rating applies if there is extension limited to 10 degrees; and a 0 percent rating applies if there is extension limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under Diagnostic Code 5257 for other impairments of the knee, a 30 percent rating applies if there is severe recurrent subluxation or lateral instability.  A 20 percent rating applies if there is moderate recurrent subluxation or lateral instability.  A 10 percent rating applies if there is slight recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Diagnostic Code 5258, Cartilage, Semilunar, Dislocated, provides a 20 percent rating for frequent episodes of locking, pain, and effusion.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Diagnostic Code 5259, Cartilage, Semilunar, Removal, symptomatic, provides for a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

The VA's General Counsel concluded that a veteran with arthritis and instability of the knee may be assigned separate disability ratings under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97.  Separate ratings may also be assigned for limitation of extension and limitation of flexion.  VAOPGCPREC 9-2004.  Therefore, if warranted by the evidence, the rating schedule allows for a separate rating for subluxation or lateral instability of the knee under Diagnostic Code 5257, whether it is slight, moderate, or severe, in addition to ratings for limitation of flexion under Diagnostic Code 5260 and limitation of extension under Diagnostic Code 5261.

The Schedule provides that the normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

A.  Right Knee Replacement with Limited Range of Motion

      Period prior to January 13, 2015

Based on the evidence, the Board does not find that the Veteran is entitled to an evaluation in excess of the current 30 percent disability rating for his service-connected right knee replacement with limited range of motion, for the period prior to January 13, 2015.  

As noted above, under Diagnostic Code 5055, a 60 percent rating is warranted when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity after the knee replacement.

In this instance, the period prior to January 13, 2015 the evidence shows that the Veteran's status post right total knee replacement did not result in chronic residuals consisting of severe painful motion or weakness.  Although intermediate degrees of residual weakness, pain or limitation of motion were indicated, the evidence for the period reveals that while there is certainly limited motion, the Veteran has maintained full extension and, at worst, 90 degrees of flexion in the right knee.  This level of impaired flexion is consistent with a noncompensable evaluation under Diagnostic Code 5260.  The Veteran also expressly denied any flare-ups of pain. 

All x-ray reports for this period have likewise reflected the absence of any significant residual orthopedic complications. 

Accordingly, the Board finds that a 60 percent rating for "severe" chronic right knee residuals is not warranted under Diagnostic Code 5055.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2014).

For ratings below 60 percent, Diagnostic Code 5055 states that residual weakness, pain or limitation of motion are to be rated by analogy to diagnostic codes 5256, 5261, or 5262.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2014). 

In this case, however, the medical evidence of record does not show that the Veteran's right knee is ankylosed.  Accordingly, a rating in excess of 30 percent is not warranted under Diagnostic Code 5256.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2014). 

In addition, the evidence of record does not show that the Veteran experiences nonunion of the tibia and fibula with loose motion.  Accordingly, a rating in excess of 30 percent is not warranted under Diagnostic Code 5262.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2014). 

As noted above, the weight of the objective evidence of record shows that the Veteran's right knee has been limited on extension to 5 degrees, at most, with no objective evidence of painful motion.  This level of impairment is consistent with a noncompensable rating based on limitation of extension of the knee.  Accordingly, a rating in excess of 30 percent is not warranted under Diagnostic Code 5261.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).

Moreover, given that there is no evidence of recurrent subluxation or lateral instability of the knee, or dislocated cartilage with frequent episodes of locking, pain, and effusion, or removal of semilunar cartilage following the Veteran's total knee replacement surgery, separate and/or higher ratings under Diagnostic Codes 5257, 5258 and 5259 are not appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5257, 5258 and 5259 (2014). 

Lastly, the evidence for the period prior to January 13, 2015 shows that the 30 percent rating assigned appropriately compensates the Veteran to the extent that he does have functional loss due to limited or excess movement, pain, weakness, excess fatigability, and/or incoordination.  See 38 C.F.R. §§ 4.40 and 4.4; DeLuca. The VA examination reports prior to January 13, 2015 clearly reflect that the Veteran's range of motion had been limited by some pain and weakness.  However, he was still able to accomplish right knee range of motion and the limitation of flexion does not approximate limitation to 45 degrees, and the extension does not approximate limitation to 10 degrees.  Thus, separately compensable disability ratings for limitation of flexion and extension would not be warranted, and the Veteran's limitation of motion of the right knee would warrant no more than 10 percent.  See 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5260 and 5261. 

In sum, the evidence preponderates against finding that, at any pertinent point during the appellate term at issue that symptoms of pain, fatigue, weakness, lack of endurance, and/or incoordination were so disabling to support assignment of a rating in excess of 30 percent any applicable diagnostic code predicated on limitation of motion.  See DeLuca, supra. 

Accordingly, the Board finds that the medical evidence of record does not show that the Veteran experienced pain or other symptoms which caused additional limitations sufficient to warrant a rating in excess of the 30 percent assigned for the period from January 13, 2015.  

As the preponderance of the evidence is against the claim for a rating in excess of 30 percent for right knee replacement with limited range of motion, prior to January 13, 2015, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

      Period from January 13, 2015

As noted above, in a February 2015 rating decision, the RO granted an increased rating of a 60 percent evaluation for the Veteran's service-connected right knee replacement with limited range of motion, effective January 13, 2015.  The January 13, 2015 effective date for the 60 percent rating was based on a January 13, 2015 VA examination.  

Accordingly, for the period since January 13, 2015, the Veteran is in receipt of a 60 percent disability rating which is the maximum rating following the assignment of a total disability rating for a knee replacement under Diagnostic Code 5055.  38 C.F.R. § 4.71a.

The Veteran is also already in receipt of the maximum schedular disability ratings available under all other applicable knee and leg codes under 38 C.F.R. § 4.71a.  The knee and leg regulations do not provide for a disability rating in excess of 60 percent.  Accordingly, the Veteran is not entitled to a disability rating in excess of 60 percent for his right knee disability for the period since January 13, 2015.

Neither the Veteran nor his representative has identified any other rating criteria that would provide a higher rating or an additional rating.  The potential applications of various provisions of Title 38 of the Code of Federal Regulations (2014) have been considered whether or not they were raised by the veteran as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The Board finds no other applicable rating criteria that would provide a higher rating or an additional rating.

As will be addressed further below, the Board has considered whether there is any other schedular basis for granting the claim but has found none.

Accordingly, a 60 percent rating is clearly the maximum rating assignable for the Veteran's right knee replacement with limited range of motion.  An increased schedular rating is therefore not available for the period since January 13, 2015. 

B.  Medial meniscal tear, left knee

Based on the evidence, the Board does not find that the Veteran is entitled to an initial evaluation in excess of the current 10 percent disability rating for his service-connected medial meniscal tear, left knee.  

As noted above, the Veteran's service-connected medial meniscal tear, left knee is rated at an initial 10 percent evaluation under Diagnostic Codes 5099-5014 which is based on limitation of motion of the affected part, as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5014 (2014).  

Considering the pertinent facts in light of applicable rating criteria, the Board finds that an initial evaluation in excess of 10 percent is not warranted for the Veteran's medial meniscal tear, left knee as the Veteran did not demonstrate flexion limited to 30 degrees or extension limited to 15 degrees to warrant an increased rating under Diagnostic Codes 5260 or 5261.  Namely, on VA examination in July 2011, flexion was from 0 to 120 degrees and on VA examination in January 2015 flexion was from 0 to 135 degrees.  Extension on both examinations was to 0 degrees.  At no time during the course of the appeal has flexion been limited to 45 degrees or less as contemplated by a compensable rating under Diagnostic Code 5260 for limited flexion.  Likewise, the preponderance of the medical record shows that the Veteran has not had limited of extension of 10 degrees or more as contemplated by a compensable rating under Diagnostic Code 5261.  

While VA examiners noted the Veteran's complaints of pain, these complaints do not result in additional functional impairment that would result in the limitation of motion to a level contemplated by a rating in excess of 10 percent.  

The January 2015 VA examiner also indicated that the Veteran did not report that flare-ups impacted the function of his knee.  However, the Veteran was unable to perform repetitive-use testing after 3 repetitions as there was too much pain and stiffness with repetitive movements.  The examiner noted that the weakened movement, less movement than normal, pain on movement and swelling.  While there was discomfort on both knees, the examiner indicated that the right knee was worse than the left knee.  Thus, while the Veteran experiences pain, the Board finds that the 10 percent evaluation assigned for the left knee adequately portrays any functional impairment, pain, and weakness that the Veteran experiences as a consequence of use of his left knee disability.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Thus, a higher evaluation based on functional loss is not warranted.  See DeLuca, supra.

Additionally, there is no showing of instability as the January 2015 VA examination report showed no instability, even upon specific instability testing.  As the medical findings showed no laxity and no objective evidence of subluxation, the Board concludes that a separate disability rating under Diagnostic Code 5257 is not warranted for the left knee.

The Board has also considered other diagnostic codes to determine if a higher evaluation is warranted.  However, evaluation of the relevant evidence of record reflects that the record contains no evidence of ankylosis, malunion or nonunion of the tibia and fibula, or genu recurvatum.  Thus, Diagnostic Codes 5256, 5262, and 5263 do not apply.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263.  

The Board notes that the Veteran underwent a meniscectomy and has since reported locking and pain.

Notably, Diagnostic Code 5258, Cartilage, Semilunar, Dislocated, provides a 20 percent rating for frequent episodes of locking, pain, and effusion.  38 C.F.R. § 4.71a.  

Diagnostic Code 5259, Cartilage, Semilunar, Removal, symptomatic, provides for a 10 percent rating. 38 C.F.R. § 4.71a (2014).

The Board finds that a separate or higher initial rating is not warranted under Diagnostic Codes 5258 or 5259.  While the Veteran underwent a meniscectomy and reported locking and pain, treatment records and VA examinations demonstrate no effusion.  In particular, the December 2013 VA treatment report specifically noted that the Veteran's left knee had no effusion.  Accordingly, frequent episodes of locking, pain, and effusion have not been demonstrated to warrant an initial 20 percent evaluation under Diagnostic Code 5258.

Additionally, as the Veteran has already been awarded a 10 rating in the left knee based, in part, on pain and limitation of motion, separate disability ratings under either Diagnostic Codes 5258 and 5259 would violate 38 C.F.R. § 4.14 and the rule against pyramiding as those codes already contemplate such manifestation.  Thus, for this reason, separate ratings under these codes would again violate 4.14. 

As the preponderance of the evidence is against the claim for an initial rating in excess of 10 percent for service-connected medial meniscal tear, left knee, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

C.  Extraschedular Consideration

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected right and left knee disabilities.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b) (1) (2014). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  Further, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  Accordingly, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) (1) is not warranted.

TDIU

A TDIU may be assigned when a disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. § 4.16(a) (2014).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

As noted above, the July 2008 rating decision assigned a temporary total disability rating for the Veteran's right knee replacement with limited range of motion, due to convalescence from surgery for the period from June 12, 2007 to July 31, 2008 and assigned a 30 percent rating effective August 1, 2008.  The November 2009 rating decision also assigned a temporary total disability rating for the Veteran's medial meniscal tear, left knee due to convalescence from surgery for the period from January 6, 2009 to February 28, 2009 and assigned a 10 percent rating effective March 1, 2009.

Thus, for the periods from June 12, 2007 to July 31, 2008 and from January 6, 2009 to February 28, 2009, the Veteran met the schedular requirements for a TDIU.

However, the Board notes that in Bradley v. Peake, the Court determined that a separate TDIU rating predicated on one disability when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation (SMC ) under 38 U.S.C.A. § 1114(s).  Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008). 

In Bradley, the Veteran had been in receipt of TDIU until the time at which he was awarded a 100 percent combined schedular rating.  See, Bradley, 22 Vet. App. at 293.  The Court determined, however, that "the Secretary should have assessed whether [the Veteran's] TDIU rating was warranted based on his [posttraumatic stress disorder (PTSD)] alone before substituting a combined total rating for his TDIU rating."  Id. at 294.  The Court reasoned that "a TDIU rating for PTSD alone would entitle [the Veteran] to SMC benefits as an additional benefit not otherwise provided to persons with a 100 [percent] combined rating."  Id.  Accordingly, under Bradley, VA should potentially consider whether TDIU is warranted for a particular service-connected disability even when a schedular 100-percent rating is already in effect for other service-connected disabilities in order to determine the veteran's eligibility for SMC under section 1114(s).  Id.

The instant case, however, is distinguishable from Bradley in that here, the Veteran is already in receipt of a 100 percent rating for his service-connected right knee replacement with limited range of motion for the period from June 12, 2007 to July 31, 2008 and for his service-connected medial meniscal tear, left knee for the period from January 6, 2009 to February 28, 2009.

Thus, this is not a case in which there are multiple disabilities that, when combined, resulted in the Veteran's 100 percent disability evaluation, and the case is therefore not controlled by Bradley, supra, but rather by Herlehy v. Principi, 15 Vet. App. 33 (2001).  In Herlehy, the Court held that the grant of a schedular 100 percent disability evaluation moots the issue of any entitlement to TDIU after the effective date of that rating.  Id. at 35 (finding request for TDIU post-July 1989 moot where 100 percent schedular rating was awarded in July 1989); see Locklear v. Shinseki, 24 Vet. App. 311, 314  fn 2 (2011) (noting that because the Veteran was awarded a 100 percent schedular disability rating effective from May 20, 1990, entitlement to TDIU since that date effectively was mooted).  Thus, in the current appeal, the Veteran's claim for a TDIU is moot for the periods from June 12, 2007 to July 31, 2008 and from January 6, 2009 to February 28, 2009 based on its award of a 100 percent schedular rating for the Veteran's service-connected right and left knee disabilities due to convalescence from surgery of a service-connected disability.  

The Board notes that prior to January 13, 2015, the Veteran was service connected for right knee replacement with limited range of motion (30 percent) and medial meniscal tear, left knee (10 percent).  Prior to January 13, 2015, his combined rating of 40 percent does not satisfy the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for a TDIU.

However, even if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director, Compensation and Pension Service for extra-schedular consideration all cases where the veteran is unable to secure or follow a substantially gainful occupation by reason of service- connected disability.  38 C.F.R. § 4.16(b) (2014).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice- connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board emphasizes entitlement to an extraschedular rating under 38 C.F.R. 
§ 3.321(b) (1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  An extraschedular rating under 38 C.F.R. § 3.321(b)(1), as discussed above, is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disability.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96. 

Additionally, the Board cannot assign an extraschedular evaluation in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Instead, the Board must refer the Veteran's claims to the Under Secretary for Benefits or Director of Compensation and Pension Service for this special consideration when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  Only after the Director has determined whether an extraschedular evaluation is warranted does the Board have jurisdiction to decide the merits of the extraschedular aspect of the claims. 

Initially, the Board notes again that the Veteran's combined disability rating of 40 percent for the period prior to January 13, 2015 does not satisfy the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for a TDIU.

On review of the record, the Board finds the Veteran is not unemployable by reason of his service-connected disabilities and that referral to the Director, Compensation and Pension Services, for extra-schedular consideration is thus not warranted for the period prior to January 13, 2015.  

The Veteran has maintained that he was unemployable due to the effects of his service-connected disabilities.   

The record demonstrates that the Veteran was formerly employed as a sales clerk at Wal-Mart which included stocking shelves and a slot shift manager.  It therefore appears that his prior work experience involved some physical labor.  That alone, however, does not necessarily mean that the Veteran is not able to secure or follow a substantially gainful sedentary occupation.

As noted above, the evidence clearly reveals that the Veteran has significant knee disabilities.  Notably, the June 2008 VA examiner indicated that the Veteran's knee disabilities had significant effects on general occupational effect as there was decreased mobility, problems with lifting and carrying and pain.  The resulting work problems however were being assigned different duties as the Veteran was able to continue working.

Similarly, the July 2011 VA examiner noted that the Veteran had worked as a sales clerk at Wal-Mart but he quit to move and was also having problems with his knees due to the standing.  However, the Veteran did not describe any functional loss at his last job because of his knees beyond indicating that he would avoid stocking shelves because this would bother his knees.  Additionally, it was noted that he was able to bathe, shower and dress himself without any help.  

The Board is sympathetic for the restrictions that encompass the Veteran's service-connected disabilities.  However, the evidence clearly demonstrates that the Veteran's service-connected disabilities do not preclude all forms of employment for the period prior to January 13, 2015 as there is no medical evidence that the Veteran's service-connected right and left knee disabilities resulted in him being unable to work for the period prior to January 13, 2015.  

The statements of the Veteran have been considered and they are found to be competent, credible and probative as to the symptoms experienced and observed.  However, they are outweighed by the VA examiners' observations regarding functional impairment which considered the Veteran's entire disability picture.

Here, the central inquiry is whether the Veteran's service-connected disabilities, alone, are of sufficient severity to preclude him from obtaining and maintaining all forms of substantially gainful employment for the period before January 13, 2015.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The Board concludes that the most probative evidence of record weighs heavily against finding that the Veteran's service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment for the period before January 13, 2015.  

As a final point, the Board notes that the Veteran has been found totally disabled, for SSA purposes, as a result of his disabilities as of April 1, 2011.  Although VA is required to consider the SSA's findings, the Board is not bound by the findings of disability and/or unemployability made by other agencies, including SSA. See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Adjudication of VA and SSA claims is based on different laws and regulations.  

Additionally, the SSA decision also took into account the Veteran's numerous nonservice-connected disabilities to include his multiple disabilities of the upper extremities.  The law is clear, and it states that only service-connected disabilities may be considered in a claim of entitlement to a TDIU.  

Accordingly, the Board finds that the preponderance of the evidence is against granting a TDIU for the period before January 13, 2015, and that referral for consideration of entitlement to TDIU on an extraschedular basis is not required. 

In sum, the Board has found the Veteran to not be unemployable due to service-connected disabilities for the period before January 13, 2015.  Accordingly, the criteria for referral of the claim for consideration of a TDIU on an extraschedular basis are not met.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to an evaluation in excess of 30 percent for right knee replacement with limited range of motion, prior to January 13, 2015 is denied. 

Entitlement to an evaluation in excess of 60 percent for right knee replacement with limited range of motion, for the period since January 13, 2015 is denied.

Entitlement to an initial evaluation in excess of 10 percent for a medial meniscal tear, left knee is denied.
 
Entitlement to a total disability rating based on a TDIU for the period prior to January 13, 2015 is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


